Citation Nr: 9904488	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  95-18 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1943, including combat service during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for the 
cause of the veteran's death.  The appellant, the surviving 
spouse of the veteran, timely appealed the determination to 
the Board.  When this matter was previously before the Board 
in March and December 1997, it was remanded for further 
development; such is the subject of the REMAND, below.

As a preliminary matter, the Board notes that, in the 
introduction to the December 1997 remand, the Board observed 
that the RO had not addressed the appellant's claim for death 
pension benefits.  The Board explained that because the 
provisions of 38 U.S.C.A. § 5101(b)(1) (West 1991 & Supp. 
1998) provide that "[a] claim by a surviving spouse or child 
for compensation or dependency and indemnity compensation 
shall also be considered to be a claim for death pension and 
accrued benefits," further action by the RO was required.  A 
review of the record, however, does not indicate that such 
action was undertaken, and this issue is again referred to 
the RO for appropriate action.

In October 1998, the appellant and her representative 
appeared before the undersigned Board Member at a hearing 
held at the RO.

REMAND

As the Board noted in the December 1997 remand, at the time 
of his death, the veteran was service connected for anxiety 
neurosis and epilepsy, grand mal, which were evaluated as 30 
percent and 10 percent disabling, respectively.  In addition, 
the Board observed that the cause of death identified on the 
amended death certificate was metastatic gastric cancer and 
pancreatic mass.  In support of the claim for service 
connection, the appellant had submitted a statement from Dr. 
Louis G. Gianvito, who treated the veteran for these symptoms 
from 1959 to 1977, in which he essentially opined that the 
veteran psychiatric disorder likely aggravated his ulcer 
condition.  The appellant also had submitted a March 1995 
statement from Dr. Omar Tamimi indicating that an individual 
who has had a gastrectomy (such as the veteran) is at an 
increased risk for gastric cancer.

The primary purpose of the December 1997 remand was to offer 
Drs. Gianvito and Tamimi an opportunity to provide the basis 
for their medical conclusions, and to have a VA physician 
review the claims file and express an opinion as to the 
nature of a relationship, if any, between the veteran's death 
and a disability of service origin; the VA examiner's 
attention was directed to the medical opinions of record, and 
specific questions on this point were posed to the examiner.  
Although the VA physician agreed with Dr. Tamimi that someone 
who has undergone a distal gastrectomy is at an increased 
risk for gastric cancers, he did not fully respond to the 
Board's specific inquiries concerning the relationship 
between the service connected disabilities and the veteran's 
death, nor did he indicate that he was unable to do so with 
any degree of medical certainty.  

In a February 1998 statement, Dr. Tamimi reiterated his prior 
opinion as to the relationship between the a gastrectomy and 
gastric cancer.  Dr. Gianvito did not respond to the RO's 
inquiry.  

During an October 1998 Board hearing, the appellant testified 
that the veteran exhibited gastrointestinal symptoms during 
service and that he had chronic and recurrent 
gastrointestinal problems subsequent to service, suggesting 
that his ulcers and the subsequent gastrectomy, which 
increased his risk for the gastric cancer from which he died, 
was related to service.

The Board has carefully reviewed the claims file since prior 
remand, and finds that the medical information sought by the 
prior remand has not been supplied; thus, further remand is 
required, even though such action will, regrettably, further 
delay a decision in this appeal.  As recently held by the 
United States Court of Veterans Appeals, 

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of 
Stegall, the Board must remand this claim for compliance of 
the directives contained in the December 1997 remand.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should again contact Drs. 
Gianvito and Tamimi and request 
statements detailing the basis for the 
conclusions in their respective March 
1995 and July 1997 statements.  The 
doctors should be given an opportunity to 
supplement their prior statements with 
medical evidence and/or provide 
appropriate references to medical 
literature to support their conclusions.

2.  The record should then be referred to 
a VA physician.  The claims file, to 
include a complete copy of this REMAND, 
must be provided to and be reviewed by 
the examiner.  In offering an opinion as 
to nature of a relationship, if any, 
between a disability of service origin 
and the veteran's death, the examiner 
must specifically address each of the 
following questions: (1) whether it is at 
least as likely as not that the veteran's 
service-connected anxiety neurosis and/or 
grand mal epilepsy caused his fatal 
gastric cancer; (2) whether it is at 
least as likely as not that the veteran's 
service-connected anxiety neurosis and/or 
grand mal epilepsy contributed materially 
or substantially in producing the 
veteran's death or was productive of such 
debilitation or general impairment of 
health as to materially reduce the 
veteran's ability to withstand the effect 
of the gastric cancer; and (3) whether it 
is at least as likely as not that the 
service-connected anxiety neurosis and/or 
grand mal epilepsy materially hastened or 
accelerated the veteran's demise.  In 
responding to the Board's inquiries, the 
physician must specifically comment on 
the opinions and/or offered by Drs. 
Gianvito and Tamimi.  If the physician is 
unable to respond to any inquiry with any 
degree of medical certainty, he/she 
should clearly so state.  All 
conclusions, along with the complete 
rationale for all opinions expressed (to 
include citation, as necessary to 
specific evidence of record) should be 
set forth in a typewritten report, and 
the report should be associated with the 
claims folder.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the appellant's 
entitlement to service connection for the 
cause of the veteran's death in light of 
all pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND

5.  If the benefits requested by the 
appellant continue to be denied, then she 
and her representative must be furnished 
a supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
her case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to ensure that the appellant is 
afforded due process; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument while the 
case is in remand status.  See Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





			
	JACQUELINE E. MONROE	BARBARA A. COPELAND
Member, Board of Veterans' Appeals	         Member, Board of 
Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







- 8 -


